

114 S416 IS: Pregnant and Parenting Students Access to Education Act of 2015
U.S. Senate
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 416IN THE SENATE OF THE UNITED STATESFebruary 9, 2015Mr. Udall introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize the Secretary of Education to make grants to promote the education of expectant and
			 parenting students.
	
 1.Short titleThis Act may be cited as the Pregnant and Parenting Students Access to Education Act of 2015.
 2.PurposesThe purposes of this Act are— (1)to ensure that each expectant and parenting student has equal access to the same free, appropriate, high-quality public education that is provided to other students;
 (2)to improve high school graduation rates, career-readiness, access to postsecondary educational opportunities, and outcomes for expectant and parenting students and their children; and
 (3)to assist each State and local educational agency in improving its graduation rates and fulfilling its responsibilities under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) with respect to expectant and parenting students.
			3.Grants for State
			 and local activities for the education of expectant and parenting
			 students
			(a)In
 generalThe Secretary of Education is authorized to make grants to States to carry out the activities described in subsection (d). A grant made under this section shall be for a minimum of 3 years, and the Secretary shall have the discretion to renew the grant at the end of the grant period.
 (b)ApplicationA State desiring to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, including, at a minimum, the State plan described in subsection (f).
			(c)Allocation of
			 funds
				(1)Reservation of
 funds for national activitiesFrom the funds made available to carry out this Act, the Secretary may reserve not more than 5 percent for national activities.
				(2)Allotment to the
 Secretary of the InteriorThe amount allocated for payments under this Act to the Secretary of the Interior for any fiscal year shall be, as determined pursuant to criteria established by the Secretary, the amount necessary to meet the needs of—
 (A)Indian children on reservations served by secondary schools for Indian children operated or supported by the Department of the Interior; and
 (B)out-of-State Indian children in elementary schools and secondary schools in local educational agencies under special contracts with the Department of the Interior.
					(3)Formula grants
 to StatesThe Secretary shall allocate to States having approved applications the funds remaining after the application of paragraphs (1) and (2) based on the percentage of the State’s number of teen births compared to the number of teen births nationally, except that the minimum grant for a State shall be $300,000.
				(4)Supplement not
 supplantGrant funds provided under paragraph (3) shall be used only to supplement the funds that would, in the absence of such Federal funds, be made available from non-Federal sources for the education of pupils participating in programs assisted under this Act, and not to supplant such funds.
				(d)Use of
			 funds
				(1)In
 generalFunds made available to a State under this Act shall be used for the following:
 (A)To provide or enhance educational programs and related services that enable expectant and parenting students to enroll in, attend, and succeed in school, and that are culturally and linguistically competent.
 (B)To designate a Coordinator for Education of Expectant and Parenting Students in the State educational agency to direct and manage the State educational agency’s activities related to this Act, in collaboration with the State’s designated employee responsible for the State’s efforts to comply with and carry out, to the fullest extent, its responsibilities under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.).
 (C)To prepare and carry out a State plan described in subsection (f).
 (D)To develop and implement high-quality professional development programs for local educational agencies and school personnel.
 (E)To direct grants to rural and other local educational agencies without capacity to prepare an application for funds so that such local educational agencies may carry out the activities described in subsections (e) and (f) of section 4.
 (F)To ensure that information about the program is disseminated to all local educational agencies and made publicly and readily available on the State educational agency’s website, including—
 (i)the name and contact information for the individuals described in subparagraph (B);
 (ii)a list of subgrantees; and
 (iii)an explanation of the rights of students and responsibilities of schools under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), including investigation and complaint procedures as required under subsection (a) and (b) of section 106.8 of title 34, Code of Federal Regulations (as in effect on the date of the enactment of this Act).
						(2)Reservation for
 State-level activitiesFrom the funds made available to a State under this Act, a State may reserve not more than 10 percent for State-level activities.
 (3)SubgrantsThe State shall distribute at least 90 percent of each State grant as subgrants to local educational agencies in accordance with section 4.
				(e)Coordinator for
 Education of Expectant and Parenting StudentsThe Coordinator for Education of Expectant and Parenting Students in the State educational agency described in subsection (d)(1)(B) shall—
 (1)gather information on the nature and extent of State and local efforts to prevent teen pregnancy and the nature and extent of barriers to educational access and success facing expectant and parenting students in the State, including information on reported incidents of discrimination;
 (2)develop and carry out the State plan described in subsection (f);
 (3)collect and report information to the Secretary of Education, such as the information described in subparagraphs (A) through (G) of section 6(a)(6);
 (4)facilitate the coordination of services with the State agencies responsible for administering programs affecting children, youth, and families (including for the purposes of maximizing the leveraging of resources from such agencies), including—
 (A)the State temporary assistance for needy families program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (B)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); (C)the State Children's Health Insurance Program established under title XXI of the Social Security Program (42 U.S.C. 1397aa et seq.);
 (D)teen pregnancy prevention, family planning, and maternal and child health programs;
 (E)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (F)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (G)child care programs;
 (H)early childhood education, home visitation, and child welfare programs;
 (I)workforce investment programs and postsecondary education;
 (J)housing assistance and homeless assistance programs;
 (K)school-based health services programs; and
 (L)programs carried out by federally qualified health centers (as defined in sections 1861(aa)(4) and 1905(a)(2)(B) of the Social Security Act (42 U.S.C. 1395x(aa)(4) and 1396d(a)(2)(B))), health centers (as defined in section 330 of the Public Health Service Act (42 U.S.C. 254b)), and outpatient health programs and facilities operated by tribal organizations;
 (5)coordinate and collaborate with educators, service providers, and local educational agency expectant and parenting student liaisons;
 (6)provide technical assistance and training to local educational agencies, including the dissemination of best practices regarding expectant and parenting students; and
 (7)report to the Secretary any complaints received by the State about discrimination based on pregnancy or parenting status and what actions were taken to address those complaints.
				(f)State
 planPursuant to subsection (d)(1)(C), each State shall submit a plan, developed by the State educational agency in consultation with local educational agencies, teachers, principals, specialized instructional support personnel, administrators, other staff, representatives of Indian tribes located in the State, and parents, to provide for the education of expectant and parenting students. Such plan shall include the following::
 (1)A description of how such students will be given the opportunity to meet the same challenging student academic achievement standards under section 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)).
 (2)The policy, protocol, or procedure that each local educational agency or State implements once a pregnancy has been discovered on campus; including how each local educational agency ensures the student understands the student's rights under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.).
 (3)A description of how the State will identify expectant and parenting students and plan for expectant and parenting students to be enrolled, attend, and succeed in school.
 (4)A description of training programs to raise awareness of school personnel regarding the rights and educational needs of expectant and parenting students.
 (5)A description of procedures designed to ensure that students eligible for Federal, State, or local food, housing, health care, or child care programs are informed of their eligibility for, assisted in enrolling in, and able to participate in such programs.
 (6)A description of procedures designed to ensure that students eligible for Federal, State, or local after-school programs or supplemental educational services are enrolled in and able to participate in such programs.
 (7)Strategies that respond to the problems identified under subsection (e)(1).
 (8)A demonstration that the State and its local educational agencies have developed, reviewed, and revised policies to remove barriers to enrollment and retention of expectant and parenting students in schools in the State.
 (9)Assurances that—
 (A)the State educational agency and local educational agencies in the State will not stigmatize, discriminate against, or involuntarily segregate students on the basis of pregnancy or parenting;
 (B)local educational agencies will designate an expectant and parenting student liaison to communicate with the Coordinator for Education of Expectant and Parenting Students in the State educational agency and oversee the provision of services at the local educational agency and school levels; and
 (C)the State educational agency and local educational agencies will ensure that transportation is provided for students who have an inability to pay for transportation and who—
 (i)choose to attend programs for expectant and parenting students located outside of their school of origin; or
 (ii)need transportation to and from school and the student’s child care provider for the student and the student’s child, respectively.
 (10)Description of how the State will ensure that local educational agencies comply with requirements of this Act.
 (11)A description of technical assistance to be provided to local educational agencies to assist the local educational agencies to meet the goals of this part.
				(g)Professional
 development and public educationEach State and each local educational agency shall include in professional development and public education materials reference to, and shall ensure that school personnel, students, and family members of students are aware of, title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and its implementing regulations, which set forth the Federal civil right to be free from discrimination on the basis of a student’s pregnancy, childbirth, false pregnancy, termination of pregnancy, or recovery therefrom. This includes the right to be free from harassment and stigmatization on those bases, as well as the following:
 (1)The right to enroll in any school or program for which the student would otherwise qualify.
 (2)If enrolled into a special program or separate school, the right to an education equal in quality to that offered to other students in the mainstream or originating school.
 (3)The right to decline to participate in a specialized program or separate school.
 (4)The right to continue the student's education in the school in which the student was enrolled, or would have been enrolled, prior to the student’s pregnancy, childbirth, false pregnancy, termination of pregnancy, or recovery therefrom, including elementary or secondary schools, charter schools, honors and magnet programs, Advanced Placement and International Baccalaureate programs, career and technical education programs, special education and non-public school placements, alternative options or programs, migrant education, free and reduced lunch programs, services for English language learners, physical education programs, after-school academic programs, and any others for which the student is otherwise qualified.
 (5)The right to— (A)participate in school activities including graduations and other ceremonies;
 (B)receive awards or peer recognition; and
 (C)to participate on field trips, student clubs and councils, in after-school activities, including cheerleading or athletics teams; and in any other school-related programs, subject to providing a medical release if that is required of all students who have physical or emotional conditions requiring the attention of medical personnel and who want to continue participating.
 (6)The right to the same benefits and services offered to students with other temporary disabilities.
 (7)The right to an excused absence for as long as the student’s physician deems it medically necessary, without penalty, and automatic return to the status the student held prior to the leave of absence.
 (8)The right not to be retaliated against for raising awareness of, complaining about, or reporting discrimination.
				(h)Coordination for
 support servicesLocal educational agencies may coordinate with social services agencies, public health agencies, youth services providers, or other community-based organizations for the purposes of—
 (1)ensuring that expectant and parenting students have access to the academic support services they need to continue their education; and
 (2)raising awareness among agencies about expectant and parenting students and their educational rights and opportunities.
				(i)Expectant and
 parenting student liaisonThe duties of a local educational agency’s expectant and parenting student liaison shall include—
 (1)identification, by consulting with school personnel, and by self-reports, of expectant and parenting students in need of services to help them stay in school and succeed;
 (2)gathering information on the nature and extent of barriers to educational access and success facing expectant and parenting students in the geographic area served by the local educational agency, including information on reported incidents of discrimination;
 (3)ensuring and facilitating the continued enrollment of expectant and parenting students in school in an academic program that best meets the educational goals of the student and his or her family;
 (4)ensuring that the educational and related barriers faced by expectant and parenting students are addressed, and that any services and referrals provided are culturally and linguistically competent;
 (5)informing expectant and parenting students of educational and related services extended to expectant and parenting students and of their right under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) to continue their education; and
 (6)coordinating the provision of services in conjunction with the Coordinator for Education of Expectant and Parenting Students in the State educational agency and with community organizations and partners.
				4.Local educational
			 agency subgrants for the education of expectant and parenting students
			(a)In
 generalA State educational agency receiving a grant under section 3 shall make competitive subgrants to local educational agencies for the purpose of facilitating the enrollment, attendance, and success in school of expectant and parenting students. Services may be provided on school grounds or at other facilities.
 (b)ApplicationLocal educational agencies seeking subgrants under this shall submit an application to the State educational agency in time and manner required by the State. The application shall include—
 (1)an assessment of the educational and related needs of expectant and parenting students in the local educational agency;
 (2)a description of the local educational agency’s plan for addressing those needs, and assurance that the specific services and programs for which subgrants are being sought are culturally and linguistically competent;
 (3)a description of how the local educational agency will plan for expectant and parenting students to be enrolled, attend, and succeed in school;
 (4)an assurance of the local educational agency’s compliance with local educational agency requirements established in section 3; and
 (5)a description of the local educational agency’s plan for continuing specific services and programs for which subgrants are being sought in case of the loss of or absence of Federal assistance.
 (c)AwardsSubgrants under this section shall be awarded on the basis of need and the strength of the application in meeting the requirements and goals of this Act. Priority consideration shall be given to applications from local educational agencies serving students in geographic areas with—
 (1)teen birth rates that are higher than the State average; or
 (2)teen birth rates below the State average but having one or more racial or ethnic groups with teen birth rates higher than the State average.
 (d)DurationEach subgrant under this section shall be for a period of not to exceed 3 years. (e)Required activitiesSubgrant funds shall be expended for activities that include—
 (1)the provision of academic support services for expectant and parenting students, which may include academic counseling, the development of individualized graduation plans, assistance with class scheduling, assistance with planning for and gaining access to postsecondary educational opportunities, assistance securing tutoring or other academic support services, supplemental instruction, homework assistance, tutoring, or other educational services, such as homebound instruction services to be provided during extended leaves of absence due to pregnancy complications, childbirth, or the illness of a student’s child, to keep the student on track to finish the student’s classes and graduate;
 (2)assistance to expectant and parenting students in gaining access to quality, affordable child care and early childhood education services;
 (3)the provision of transportation services or assistance so that parenting students and their children can get to and from school and child care, respectively, and so that an expectant student unable to walk long distances can get to school if transportation is not already provided for that student;
 (4)the provision of services and programs to attract, engage, and retain expectant and parenting students in school, including informing expectant and parenting teenagers and their family members and caring adults of their right to continue their education, the importance of doing so, and the consequences of not doing so;
 (5)the education of students, parents and community members about the educational rights of expectant and parenting students;
 (6)the professional development of school personnel regarding the challenges facing expectant and parenting students and their educational rights;
 (7)proactive outreach efforts to assist expectant and parenting teenagers with excessive absences and to re-enroll expectant or parenting teenagers who have dropped out of school;
 (8)the revision of school policies and practices to remove barriers and to encourage expectant and parenting students to continue their education, including—
 (A)the revision of attendance policies to allow for students to be excused from school, school activities, after-school activities, or school-related programs for—
 (i)attendance at pregnancy-related medical appointments, including expectant fathers who are students;
 (ii)fulfillment of the student’s parenting responsibilities, including arranging child care, caring for the student’s sick child or children, and attending medical appointments for the student’s child or children; and
 (iii)such other situations beyond the control of the student as determined by the board of education in each local educational agency, or such other circumstances which cause reasonable concern to student or the student’s parent for the safety or health of the student, for example addressing circumstances resulting from domestic or sexual violence; and
 (B)the creation and implementation of a policy flexible enough to meet the individualized lactation and medical needs of student mothers, including reasonable break time from class, access to a clean, private space and protection from retaliation for this purpose;
 (9)the provision to student parents, and at a student’s request, also to a non-student parent or other family members and caring adults, of training and support in parenting skills, healthy relationship skills, strategies to prevent future unplanned pregnancy, and other life skills such as goal setting, budgeting, time management, financial literacy, networking, job interviewing, applying for postsecondary education, and securing financial aid; and
 (10)the provision to expectant and parenting students of educational and career mentoring services and peer groups, whether during school hours or after school.
				(f)Allowable
			 activities
				(1)In
 generalSubgrant funds may be expended for allowable activities such as—
 (A)the provision of child care and early childhood education for the child of the parenting student, either by providing these services directly on school grounds or by other arrangement, such as by providing financial assistance to obtain such services at a child care facility within a reasonable distance of the school;
 (B)the provision of case management services to expectant and parenting students, such as assistance with applying for and accessing public benefits and Federal financial aid for postsecondary education and training;
 (C)the provision of, or referrals to, pregnancy prevention, primary health care, maternal and child health, family planning, mental health, substance abuse, housing assistance, homeless assistance, and legal aid services, including paternity testing, establishing parental rights, child custody arrangements, and other services needed by the student;
 (D)the provision of emergency financial or in-kind assistance to a parenting student to fulfill the basic human needs of a student and the student’s child;
 (E)efforts to create a positive school climate for expectant and parenting students, including addressing discrimination against, and harassment and stigmatization of, expectant and parenting students; and
 (F)the provision of training practicums for graduate students in social work to carry out the purpose of the grant.
					(2)Medically
			 accurate and complete information
					(A)In
 generalWith respect to information provided under paragraph (1)(C) and subsection (e)(9), whether provided by local educational agencies or by contract or arrangement as described in subsection (g), the information shall be, where appropriate, medically accurate and complete and developmentally appropriate for the intended audience.
 (B)DefinitionFor purposes of this paragraph, the term medically accurate and complete means verified or supported by the weight of research conducted in compliance with accepted scientific methods and—
 (i)published in peer-reviewed journals, where applicable; or
 (ii)comprising information that leading professional organizations and agencies with relevant expertise in the field recognize as accurate, objective, and complete.
						(g)Activities of
 nonprofit community organizationsLocal educational agencies may provide and expend subgrant funds on required activities authorized in subsection (e) or allowable activities authorized in subsection (f) directly or by contract or arrangement with social services agencies, public health agencies, youth services providers, or other nonprofit community-based organizations with experience effectively assisting expectant and parenting students to stay in school by conducting the activities described in subsections (e) and (f).
			5.Conversion to
			 categorical program in event of failure of state regarding expenditure of
			 grants
			(a)In
 generalThe Secretary shall, from the amounts specified in subsection (b), make grants to local educational agencies in a State described in such subsection for the required activities specified in section 4(e) and the allowable activities specified in section 4(f).
 (b)ApplicationA local educational agency desiring a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
			(c)Specification
 of fundsThe amounts referred to in subsection (a) are any amounts that would have been allocated to a State under section 3(c)(3) that are not paid to the State as a result of—
 (1)the failure of the State to submit an application under section 3(b);
 (2)the failure of the State, in the determination of the Secretary, to prepare the application in accordance with such section or to submit the application within a reasonable period of time; or
 (3)the State informing the Secretary that the State does not intend to expend the full amount of such allocation.
				6.National
			 activities
			(a)In
 generalThe Secretary of Education shall carry out the following activities:
 (1)Review State plans submitted under section 3(f) to ensure the plans adequately address all of the elements listed in such section.
 (2)Provide technical assistance to State educational agencies.
 (3)Provide guidance to Federal programs and grantees likely to have contact with expectant and parenting students and their family members and caring adults regarding the educational rights of expectant and parenting students and State educational agency responsibilities, including the responsibilities under this Act.
 (4)At the end of each 3-year grant period, conduct a rigorous, evidence-based, comprehensive evaluation of the local educational agency programs funded by the grants under this section and their effectiveness in improving graduation rates and educational outcomes for expectant and parenting students, including acceptance and enrollment in higher education, and prepare and submit a report on the findings of such evaluations to Congress.
 (5)Conduct a one-time national evaluation of expectant and parenting student access to education program service delivery models, directly or via contract with an independent research institution. Identify and disseminate the findings and best practices at the State and local levels, including models of programs that are successful at, or show promise of, serving specific racial or ethnic groups or have been modified and tested with specific racial or ethnic groups, and create an online best practices clearinghouse as a resource for other State educational agencies and local educational agencies.
 (6)Annually collect and disseminate nonpersonally identifiable data and information, in a manner protective of student privacy, and disaggregated by each school or alternative program identified pursuant to subparagraph (B) and by whether services for expectant and parenting students are offered in school or off-site, on—
 (A)the number of expectant and parenting students enrolled in school;
 (B)rates and participation of expectant and parenting students in mainstream or originating schools, rates and participation of expectant and parenting students in alternative programs and, for each alternative program, an indication as to whether it is offered in a mainstream school or off-site;
 (C)expectant and parenting students’ performance on academic assessments;
 (D)expectant and parenting students’ graduation rates, dropout rates and transfer rates;
 (E)rates of usage by expectant and parenting students of child care services or assistance (if offered);
 (F)rates of usage by expectant or parenting students of other services offered (disaggregated by type of service); and
 (G)such other data and information as the Secretary determines to be necessary and relevant.
 (7)Coordinate data collection and dissemination with the agencies and entities that receive funds under this Act and those that administer programs in accordance with this Act.
				(b)Reporting
 ratesNotwithstanding subparagraphs (B) through (F) of subsection (a)(6), if the number of expectant and parenting students in a particular school or program in a State is smaller than a size determined by such State, it shall be reported by the applicable local educational agency, and if the number of expectant and parenting students under the jurisdiction of a local educational agency in a State is smaller than a size determined by such State, it shall be reported by such State.
			7.Effect on Federal
 and State nondiscrimination lawsNothing in this Act shall be construed to preempt, invalidate, or limit rights, remedies, procedures, or legal standards available to victims of discrimination or retaliation under any other Federal law or a law of a State or political subdivision of a State, including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116), or section 1979 of the Revised Statutes (42 U.S.C. 1983). The obligations imposed by this Act are in addition to those imposed by title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 1557 of the Patient Protection and Affordable Care Act (42 U.S.C. 18116).
 8.Adding expectant and parenting data to State report cardsSection 1111(h)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is amended—
 (1)in clause (vii), by striking and after the semicolon; (2)in clause (viii), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (ix)data regarding expectant and parenting students in the State, in the aggregate and disaggregated and cross-tabulated by the subgroups described in subsection (b)(2)(C)(v)(II) (except that such disaggregation or cross-tabulation shall not be required in a case in which the results would reveal personally identifiable information about an individual student), including—
 (I)the number of expectant and parenting students enrolled in secondary schools; (II)rates, and data regarding participation, of expectant and parenting students in mainstream schools or in the schools in which the students originated;
 (III)rates, and data regarding participation, of expectant and parenting students in alternative programs;
 (IV)the number and percentage of expectant and parenting students who have achieved each level of achievement described in subclauses (II) and (III) of subsection (b)(1)(D)(ii), in each grade and subject assessed; and
 (V)graduation rates for expectant and parenting students.. 9.Definition of StateFor purposes of this Act, the term State means each of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other territory or possession of the United States.
		10.Authorization of
 appropriationsThere is authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal years 2016 through 2020.